 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JASON SOLOMON
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                         )   Case No. 2:18-cr-00022-TLN
11                                                     )
                        Plaintiff,                     )   STIPULATION AND ORDER TO
12                                                     )   CONTINUE PRESENTENCE SCHEDULE
     vs.                                               )   AND JUDGMENT & SENTENCING
13                                                     )
     JASON SOLOMON,                                    )   Date: February 21, 2019
14                                                     )   Time: 9:30 a.m.
                       Defendant.                      )   Judge: Hon. Troy L. Nunley
15                                                     )
                                                       )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Brian Fogerty, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Jason Solomon, that the sentencing hearing may be continued to May 9, 2019. Accordingly,
20
     it is further stipulated that the briefing schedule be continued as follows:
21
22          The formal objection shall be filed with the Court
            and served on the Probation Officer and opposing
23          counsel no later than:                                            4/25/19
24
            Reply or statement of non-opposition:                             5/2/19
25
            Judgment and Sentencing Date:                                     5/9/19
26
     This continuance is requested to allow defense counsel additional time to investigate mitigating
27
     evidence in preparation for the sentencing hearing. Probation is aware of this stipulation and
28

      Stipulation and Order to Continue Judgment and        -1-
      Sentencing and PSR Schedule
 1   does not oppose the request. The government has no objection or opposition to the continuance.

 2                                                     Respectfully submitted,

 3                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
 4
 5   Date: February 8, 2019                            /s/ Jerome Price
                                                       JEROME PRICE
 6                                                     Assistant Federal Defender
                                                       Attorneys for Defendant
 7                                                     JASON SOLOMON

 8   Date: February 8, 2019                            MCGREGOR W. SCOTT
                                                       United States Attorney
 9
10                                                     /s/ Brian Fogerty
                                                       BRIAN FOGERTY
11                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Judgment and     -2-
      Sentencing and PSR Schedule
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders
 4   that any formal objections due on April 25, 2019, any replies due on May 2, 2019, and the
 5   sentencing hearing reset for May 9, 2019 at 9:30 a.m. before District Judge Troy L. Nunley.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated: February 8, 2019
                                                              Troy L. Nunley
10                                                            United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Judgment and    -3-
      Sentencing and PSR Schedule
